DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in reply to the claims and remarks filed on 08/25/2021.
Claims 1, 11, and 20 are amended.
Claims 6, 7, 15, and 16 are canceled.
Claims 1-5, 8-14, and 17-20 are current pending and have been allowed.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/26/2021 and 11/19/2021 have been considered by the Examiner.











Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

	The present invention is directed towards a method and systems for providing product recommendations to a user by utilizing contextual information associated with products and a machine learning model.
	Independent claims 1, 11, and 20 teach the novel and non-obvious feature(s) of:
receive, from a user device, a search query for a target product; 
define, using a query handler cluster, context associated with the search query; 
identify, using a search cluster, one or more products associated with the defined context; 
reverse index a first set of features associated with the one or more products to determine one or more filters associated with the one or more products, wherein the one or more filters are based on one or more product-to-product relations determined by reverse indexing the first set of features;
filter, using the search cluster and the determined one or more filters, the one or more products associated with the defined context based on features associated with the one or more products stored in a database; 
generate a score for each product using a machine learning model trained based on one or more product relation features; -2-Application No. 17/014,551 Attorney Docket No. 14904.0200-00000 
rank, using the search cluster, the one or more products associated with the defined context in a first order based on the score; 
display, on the user device, product recommendations in the first order, wherein the product recommendations comprise a number of the one or more ranked products; 
monitor, using the search cluster, user feedback information comprising click rates associated with the product recommendations; 
update the machine learning model using the user feedback information; and 
rank, using the search cluster, the one or more products associated with the defined context in a second order based on the updated machine learning model,
wherein the one or more product relation features are associated with a relationship between the products recommended to the user and the target product.

Even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
The following references have been identified as the most relevant prior art to the claimed invention: Jadhav et al (US 9,779, 441 B1 [previously recited]), hereinafter “Jadhav”; Grayson (US 10,949,432 B1); and Hoover (US 9,582,534 B1).
Jadhav is directed to systems and methods for ranking one or more products in online shopping.  Jadhav discloses receiving a user search query, defining context associated with the search query, identifying one or more products associated with the defined content, ranking the products associated with the defined content in a first order, and displaying product recommendations in a first order. However, Jadhav does not anticipate or render obvious: reverse index a first set of features associated with the one or more products to determine one or more filters associated with the one or more products, wherein the one or more filters are based on one or more product-to-product relations determined by reverse indexing the first set of features; filter, using the search cluster and the determined one or more filters, the one or more products associated with the defined context based on features associated with the one or more products stored in a database; generate a score for each product using a machine learning model trained based on one or more product relation features; monitor, using the search cluster, user feedback information comprising click rates associated with the product recommendations; update the machine learning model using the user feedback information; and rank, using the search cluster, the one or more products associated with the defined context in a second order based on the updated machine 
Grayson provides techniques for recommending content to users of an application based on a probability distribution over a set of articles generated from user activity history within the application.  Grayson teaches generate a score for each product using a trained machine learning model; monitor, using the search cluster, user feedback information comprising click rates associated with the product recommendations; and update the machine learning model using the user feedback information.  However, Grayson does not anticipate or render obvious: reverse index a first set of features associated with the one or more products to determine one or more filters associated with the one or more products, wherein the one or more filters are based on one or more product-to-product relations determined by reverse indexing the first set of features; filter, using the search cluster and the determined one or more filters, the one or more products associated with the defined context based on features associated with the one or more products stored in a database; and generate a score for each product using a machine learning model trained based on one or more product relation features; and rank, using the search cluster, the one or more products associated with the defined context in a second order based on the updated machine learning model, wherein the one or more product relation features are associated with a relationship between the products recommended to the user and the target product.
Hoover is directed to methods, systems, and storage medium associated with processing a search request for items.  Hoover teaches reverse index a first set of features associated with the one or more products to determine one or more filters associated with the one or more products, wherein the one or more filters are based on one or more product-to-product relations determined by reverse indexing the first set of features.  However, Grayson does not anticipate or render obvious: filter, using the search cluster and the determined one or more filters, the one or more products associated with the defined context based on features associated with the one or more products stored in a database; and generate a score for each product using a machine learning model trained based on one or more product relation 

With respect to claim eligibility, claim(s) 1, 11, and 20 have been amended to recite additional elements including: generate a score for each product using a machine learning model trained based on one or more product relation features; …-2-Application No. 17/014,551 Attorney Docket No. 14904.0200-00000monitor, using the search cluster, user feedback information comprising click rates associated with the product recommendations; update the machine learning model using the user feedback information; and rank, using the search cluster, the one or more products associated with the defined context in a second order based on the updated machine learning model.

These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Batmaz et al.) provides a comprehensive review of deep learning based recommendation approaches.
NPL Ref V (Deng) presents a number of hybrid and dynamic algorithms aiming at better recommender systems in order to achieve both improved marketing and customer satisfaction.
Al Jadda et al. (US 2021/0073891 A1) teaches a machine learning model trained based on one or more product relation features.
Ayzenshtat et a. (US 10,185,748 B1) teaches utilizing a periodically updated reverse index linking individual terms, n-grams and named entities to items from the content collections that include these terms, n-grams and named entities.
Philip et al. (US 1019/0057154 A1) teaches searching a reverse index to identify one or more objects having one or more tokens that match the search query.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/K.G.W./             Examiner, Art Unit 3625                                                                                                                                                                                           
/Jeffrey A. Smith/             Supervisory Patent Examiner, Art Unit 3625